—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Meyerson, J.), rendered March 31, 1993, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the trial court improperly instructed the jury on the issue of his right not to testify was not preserved for appellate review since no objection was made to the charge as given (see, CPL 470.05 [2]; People v Pierre, 215 AD2d 599; People v Pough, 185 AD2d 330; People v Udzinski, 146 AD2d 245) and we decline to review it in the exercise of our interest of justice jurisdiction. Thompson, J. P., Ritter, Joy and Florio, JJ., concur.